DETAILED ACTION
NOTE:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
1.	Applicant’s response 08/27/2021 to restriction is acknowledged.  Applicant elected without traverse Group I, claims 1, 2, 4, 10, 21-23, 27-30, 34-36, 39, 41, 43, 44, 49, 53, 65, and 78, drawn to an isolated antigen binding protein.  Applicant elected the species KPS44, HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 SEQ ID NOs: 109, 110, 111, 112, 114, and 115, respectively and the VH and VL of KPS44 SEQ ID NOs: 116 and 117, respectively. 
Status of claims

2.	Claims 1, 2, 4, 10, 21-23, 27-30, 34-36, 39,41,43-44, 49, 53, 65, 68, 70,71,74,76-78, 85-86, 91-92, 94 and 102 are pending. 
	Claims 1, 2, 4, 10, 21, 29-30, 34-36, 39, 41, 44, 49, 65, and 78 are under examination with respect to elected species. Applicant is requested to amend claims 29-30 and 34-35 to the elected species HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of the KPS44 SEQ ID NOs: 109, 110, 111, 112, 114, and 115, respectively and VH and VL of KPS44 set forth as SEQ ID NOs: 116 and 117.
	Claims 22,  23, 27-28, 43, 53,68, 70,71,74,76-77, 85-86, 91-92, 94 and 102 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 07/10/2019, 01/13 /2020, 04/10/2020, 04/22/2020 , 06/25/2020 , 03/17/2021 (2) and 08/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Claim objections
4.	Claim 29 is objected because it recites HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of the KPS44 as SEQ. ID. NOs: 109-112, 113 or 114, and 115, respectively.  It appears to be incorrect as Table 1 and Table 2 recite HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 of the KPS44 are SEQ ID NOs: 109, 110, 111, 112, 114, and 115, respectively

Claims 29, 34 and 35 are objected as they recite non-elected species of inventions.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 2, 4, 10, 21, 30, 36, 39, 41, 49, 65, and 78 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (See MPEP 289).
Claims are drawn to an isolated antigen binding protein that specifically binds to Klebsiella pneumoniae 02 antigen, wherein said antigen binding protein induces opsonophagocytic killing (OPK) of Klebsiella, wherein P said antigen binding protein induces OPK of 01 serotype Klebsiella and 02 serotype 

 The specification does not place any structure, chemical or functional limitations on the embraced by “genus/variant antibodies” The recitation of ‘antigen binding protein that specifically binds to Klebsiella pneumoniae 02 antigen, wherein said antigen binding protein induces opsonophagocytic killing (OPK) of Klebsiella” does not convey a common structure or function and is not so defined in the specification. The specification and the claim do not provide any guidance on the structure /function of the genus/variant antibodies. 
  “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the genus/variant antibodies as claimed does not distinguish a particular antibody from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure/function or other physical and/or chemical properties, sufficient to show possession of the claimed genus/variant antibodies.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Structural features that could distinguish an antibody in the genus from others in the protein class are missing from the disclosure and the claims.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed.  With regard to VH and VL at least 95%, 96%, 97%, 98%, or 99% identical to: SEQ. ID. NO: 116 and SEQ ID NO:117,  the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody , each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295) .Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of antibodies of that function equivalently.  One of skill in the art would reasonable conclude that the disclosure of an antigen binding protein (i.e., KPS 44 monoclonal antibody) which specifically bind to Klebsiella pneumoniae 02 antigen having opsonophagocytic killing (OPK) of  O2 strain of  Klebsiella pneumoniae having  VH and VL  set forth as SEQ. ID. NO: 116 and 
Therefore, only antigen binding protein (i.e., KPS 44 monoclonal antibody) which specifically bind to Klebsiella pneumoniae 02 antigen having opsonophagocytic killing (OPK) of  O2 strain of  Klebsiella pneumoniae having  VH and VL  set forth as SEQ. ID. NO: 116 and SEQ ID NO:117, said  antigen binding protein comprising a set of Complementarity-Determining Regions (CDRs): HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, and LCDR3 comprising  the amino acid sequences of 109, 110, 111, 112, 114, and 115, respectively but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Conclusion
7.	No claims are allowed.
Claims 1, 2, 4, 10, 21, 30, 36, 39, 41, 49, 65, and 78 are rejected.
Claim 29 is objected as it depends from a rejected base claim.
Claims 29, 34 and 35 are objected as they recite non-elected species of inventions.
Correspondence 

8.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)